■WEBER, C. J;
On February 1, 1922, plaintiff purchased a five-passenger Esses touring car of defendant for $1,375, and entered into *58a written contract of purchase with defendant in which the car was described as a 1922 model. At the same time a bill óf sale was delivered to plaintiff, also describing the car as a 1922 model. Plaintiff paid part cash, and continued paying’ the installments as they became due, until the following July; the last payment being made under protest, he having ascertained that the car was a 1921 and not a 1922 model. Plaintiff thereupon brought suit in the district court for $160 damages.
In its answer, the defendant denied that it had sold or contracted to sell to plaintiff a 1922 model car, and also pleaded a counterclaim for the balance due on the contract. The issues were tried by the court without a jury. All issues were found against plaintiff, and defendant was given judg-: ment for the amount unpaid on the purchase price, with attorney’s fees and costs. Plaintiff appeals.
The question is: What kind of a ear did plaintiff agree to buy, and what kind of a car did defendant agree to sell?
Both in the contract and in the bill of sale the car is described as a 1922 model. The evidence is conclusive. The contract called for a 1922 model, and plaintiff was  entitled to the precise thing which he contracted to buy, • not a 1921 model, which the evidence shows was sold and delivered to him by the defendant. It will not do for the dealer to say that a 1921 model is substantially the same as that of 1922. The evidence is that the “trading value of a 1922 model is greater than that of a car of the 1921 style or model.” Tt is true, a later model may be no better than one a year or years older. So a woman may intend to buy a gown this winter, represented to be of the style of the spring of 1924. If the dealer sells her a gown of the 1923 or 1922 style or model, it may look as well, it may wear as well,
it may be intrinsically worth as much; but nevertheless she contracted for a 1924 style and is therefore entitled to it, and if sold a gown of some previous year’s style she sustains nominal damages at least. This observation will apply to automobiles as well as to a woman’s gown. When the dealer in writing said, “This is a 1922 model Essex car,” he warranted the car to be that very thing. It was *59an express warranty under tbe statute (Comp. Laws 1917, § 5121), regardless of whether defendant was or was not guilty of intentional deceit.
The trial court also found that plaintiff sustained no damages. As to the amount of damages, the evidence was conflicting, and if some damage, though only nominal, had been awarded plaintiff by the trial court, it would not be within our power to interfere. However, as some damage was unquestionably shown, the court’s finding on that issue  had no evidence whatever to support it and was against all the evidence.
The judgment is reversed and the cause remanded for a new trial; appellant to recover costs on appeal.
GIDEON, THURMAN, and FRICK, JJ., concur.
CHERRY, J., dissents.